Exhibit 10.5

NYMEX HOLDINGS, INC.

NOTICE OF GRANT OF STOCK OPTION

Conditioned upon the consummation of the initial public offering of NYMEX
Holdings, Inc. common stock,                      (the “Grantee”) has been
granted an option (the “Option”) to purchase certain shares of NYMEX Holdings,
Inc. common stock, par value $0.01 per share (the “Stock”), pursuant to the
NYMEX Holdings, Inc. 2006 Omnibus Long-Term Incentive Plan (the “Plan”), as
follows:

 

Grant Date:    November 17, 2006 Number of Option Shares:    Exercise Price (per
share):    $59.00 Expiration Date:    November 17, 2014 Tax Status of Option:   
Non-Qualified Stock Option

Vested Shares: Except as provided below, and provided that the Grantee’s Service
has not terminated prior to any applicable date set forth below, the number of
Vested Shares as of each date set forth below shall be:

 

Vesting Date

   Percentage Vested  

November 17, 2007

   25 %

November 17, 2008

   25 %

November 17, 2009

   25 %

November 17, 2010

   25 %

Notwithstanding the foregoing, all Options awarded hereunder shall 100% vest if
the Grantee is terminated without Cause or terminates as a result of a
Constructive Discharge during the eighteen (18) month period following a Change
in Control.

By signing below, the Grantee hereby agrees that the Option is governed by this
Notice, and by the provisions of the Plan and the attached Terms and Conditions,
both of which are incorporated herein and made a part of this document. The
Grantee acknowledges receipt of a copy of the Plan and the attached Terms and
Conditions, represents that the Grantee has read and is familiar with their
provisions, and hereby accepts the Option subject to all of their terms and
conditions. Capitalized terms used in this Notice and the attached Terms and
Conditions shall have the meaning assigned in the Plan, unless otherwise
indicated. This Notice may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

 

NYMEX HOLDINGS, INC.     GRANTEE By:  

 

   

 

Name:       Name:   Title:         Address:   One North End Avenue     Address:
 

 

  World Financial Center      

 

  New York, NY 10282-1101      

 

 

- 2 -



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

Pursuant to the NYMEX Holdings, Inc. 2006 Omnibus Long-Term Incentive Plan (the
“Plan”), and conditioned upon the consummation of the initial public offering of
NYMEX Holdings, Inc. common stock, NYMEX Holdings, Inc., a Delaware corporation
(together with all successors thereto, the “Company”), the person (the
“Grantee”) named in the Notice of Grant of Stock Option (the “Notice”) to which
these Terms and Conditions are attached is hereby granted an option (together
with the Notice, referred to herein as the “Option”) to purchase on or prior to
the expiration date specified in the Notice (the “Expiration Date”), or such
earlier date as is specified herein, all or any part of the number of shares of
Stock of the Company indicated in the Notice (the “Option Shares,” and such
shares once issued shall be referred to as the “Issued Shares,” each as adjusted
pursuant to Section 15 of the Plan), at the exercise price per share specified
in the Notice (the “Exercise Price”), subject to these Terms and Conditions, the
Notice and the Plan. All capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Notice and the Plan (as
applicable).

If this Option is designated as an Incentive Stock Option in the Notice, this
Option is intended to qualify as an “incentive stock option” as defined in
Section 422(b) of the Code. To the extent that any portion of this Option does
not so qualify as an Incentive Stock Option or, if this Option is designated as
a Non-Qualified Stock Option in the Notice, it shall be deemed a Non-Qualified
Stock Option. The Grantee should consult with the Grantee’s own tax advisor
regarding the tax effects of this Option (and any requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period requirements).

1. Exercise of Option.

(a) The Grantee may exercise this Option only by delivering (1) an exercise
notice (an “Exercise Notice”) in substantially the form of Appendix A attached
hereto to the Company’s Chief Financial Officer or, if none, the Chief Executive
Officer, indicating his or her election to purchase some or all of the Option
Shares with respect to which this Option has vested at the time of delivery of
such Exercise Notice (which amount shall be specified in the Exercise Notice),
and (2) payment in full of the aggregate Exercise Price; provided that such
exercise shall be effective only upon receipt by such officer of the Exercise
Notice and the aggregate Exercise Price. Payment of the aggregate Exercise Price
for the Option Shares elected to be purchased by the Grantee may be made by one
or more of the following methods:

(i) in cash, by certified or bank check, or other instrument acceptable to the
Board in U.S. funds payable to the order of the Company in an amount equal to
the aggregate Exercise Price of such Option Shares;

(ii) by the Grantee delivering to the Company a promissory note in a form
approved by the Board, if the Board has expressly authorized the loan of funds
to the Grantee for the purpose of enabling or assisting the Grantee to effect
the exercise of the Grantee’s Option; provided that at least so much of the
Exercise Price as represents the par value of the shares of Stock to be issued
shall be paid other than with a promissory note if otherwise required by state
law;

 

- 3 -



--------------------------------------------------------------------------------

(iii) if permitted by the Board, (x) by having the Company withhold from such
Option Shares shares having a Fair Market Value equal to the aggregate Exercise
Price of the Option Shares, (y) through the delivery (or attestation to the
ownership) of shares of Stock that have been purchased by the Grantee on the
open market or that have been held by the Grantee for at least six (6) months
and are not subject to restrictions under any plan of the Company, (z) by the
Grantee delivering to the Company a properly executed Exercise Notice together
with irrevocable instructions to a broker to promptly deliver to the Company
cash or a check payable and acceptable to the Company to pay the aggregate
Exercise Price of such Option Shares, provided that in the event the Grantee
chooses such payment procedure, the Grantee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Board shall prescribe as a condition of such payment procedure; or

(iv) a combination of the payment methods set forth in clauses (i), (ii) and
(iii) above, if applicable.

(b) The Company shall not be required to issue fractional shares upon the
exercise of this Option.

2. Subject to Plan.

Notwithstanding anything in these Terms and Conditions or the Notice to the
contrary, to the extent of any conflict between the terms of the Plan, these
Terms and Conditions and the Notice, the terms of the Plan shall control.

3. Transferability.

This Option is personal to the Grantee and is not transferable by the Grantee in
any manner other than by will or by the laws of descent and distribution;
provided that if this Option is designated as a Non-Qualified Stock Option, such
Non-Qualified Stock Option may also be transferred with the prior written
consent of the Company by the Grantee, without consideration for the transfer,
to any of the Grantee’s Family Members (the “Permitted Transferees”), provided
that the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of the Plan, the Notice and these Terms and Conditions, and
all references to the Grantee herein shall be deemed to include the Permitted
Transferee. This Option may be exercised during the Grantee’s lifetime only by
the Grantee (or by the Grantee’s legal representative or guardian in the event
of the Grantee’s incapacity) or by a Permitted Transferee pursuant to this
Section 3.

4. Effect of Certain Transactions.

Upon the effectiveness of (i) a merger, reorganization or consolidation between
the Company and another person or entity (other than a holding company or parent
or subsidiary of the Company) as a result of which the holders of the Company’s
outstanding Common Stock immediately prior to the transaction hold less than a
majority of the outstanding voting stock of

 

- 4 -



--------------------------------------------------------------------------------

the surviving entity immediately after the transaction, or (ii) the sale of all
or substantially all of the assets of the Company to an unrelated person or
entity (in each case, a “Transaction”), unless provision is made in connection
with the Transaction for the assumption of all outstanding Awards, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as provided in Section 15 of the
Plan (an “Assumption”), this Option shall terminate. In the event of such
termination, the Grantee shall be permitted to exercise the Option prior to the
anticipated effective date of the Transaction to the extent the Option is then
vested and exercisable; provided, however, that the Grantee may, but will not be
required to, condition such exercise upon the effectiveness of the Transaction.

5. Lock-up Provision.

In connection with a public offering by the Company of its Common Stock, the
Grantee (including any Permitted Transferee), if requested in good faith by the
Company and the managing underwriter of the Company’s securities, shall agree
not to, directly or indirectly, offer, sell, pledge, contract to sell (including
any short sale), grant any option to purchase or otherwise dispose of any
securities of the Company held by them (except for any securities sold pursuant
to such registration statement) or enter into any Hedging Transaction (as
defined below) relating to any securities of the Company for a period to be
determined by the managing underwriter. For purposes of this Section 5, “Hedging
Transaction” means any short sale (whether or not against the box) or any
purchase, sale or grant of any right (including without limitation, any put or
call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Company’s Common Stock.

6. Restrictive Covenants.

(a) Prohibited Competition.

(i) Non-Competition; Non-Solicitation. During the Grantee’s Service to the
Company and for a period of two years following the termination of the Grantee’s
Service to the Company for any reason or for no reason, the Grantee will not,
without the prior written consent of the Company:

(A) For the Grantee or on behalf of any other person or entity, directly or
indirectly, either as principal, partner, stockholder, officer, director, member
employee, consultant, agent, representative or in any other capacity, own,
manage, operate or control, or be concerned, connected or employed by, or
otherwise associate in any manner with, engage in or have a financial interest
in, any business which is competitive with the business of the Company (and/or
any of its Affiliates), except that nothing contained herein will preclude the
Grantee from purchasing or owning securities of any such business if such
securities are publicly traded, and provided that the Grantee’s holdings do not
exceed one percent of the issued and outstanding securities of any class of
securities of such business; or

(B) Either individually or on behalf of or through any third party, directly or
indirectly, solicit, divert or appropriate or attempt to solicit, divert or

 

- 5 -



--------------------------------------------------------------------------------

appropriate, for the purpose of competing with the Company (and/or any of its
Affiliates), any customers or patrons of the Company (and/or any of its
Affiliates), or any prospective customers or patrons with respect to which the
Company (and/or any of its Affiliates) has developed or made a sales
presentation (or similar offering of services); or

(C) Either individually or on behalf of or through any third party, directly or
indirectly, (1) solicit, entice or persuade or attempt to solicit, entice or
persuade any employees of or consultant to the Company (and/or any of its
Affiliates) to leave the service of the Company (and/or any of its Affiliates)
for any reason, or (2) employ, cause to be employed, or solicit the employment
of, any employee of or consultant to the Company (and/or any of its Affiliates)
while any such person is providing services to the Company (and/or any of its
Affiliates) or within six months after any such person has ceased providing
services to the Company (and/or any of its Affiliates); or

(D) Either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the relations between
the Company (and/or any of its Affiliates) and any vendor or supplier to the
Company (and/or any of its Affiliates).

(ii) Reasonableness of Restrictions. The Grantee further recognizes and
acknowledges that (i) the types of employment which are prohibited by this
Section 6 are narrow and reasonable in relation to the skills which represent
the Grantee’s principal salable asset both to the Company (and/or any
Affiliates) and to the Grantee’s other prospective employers and (ii) the time
period and the scope of the provisions of this Section 6 are reasonable,
legitimate and fair to the Grantee in light of the Company’s (and/or its
Affiliates’) need to market its services and sell its products and in light of
the limited restrictions on the type of employment prohibited herein compared to
the types of employment for which the Grantee is qualified to earn his or her
livelihood.

(b) Protected Information. The Grantee will at all times, while the Grantee is
performing Services and after the termination of the Grantee’s Service to the
Company for any reason or for no reason, maintain in confidence and will not,
without the prior written consent of the Company, use, except as required in the
course of performance of the Grantee’s duties for the Company (and/or any of its
Affiliates) or by court order, disclose or give to others any Confidential
Information. In the event the Grantee is questioned by anyone not employed by
the Company or by an employee of or a consultant to the Company not authorized
to receive Confidential Information, in regard to any Confidential Information,
or concerning any fact or circumstance relating thereto, the Grantee will
promptly notify the Company. Upon the termination of the Grantee’s Service to
the Company for any reason or for no reason, or if the Company otherwise
requests, the Grantee will return to the Company all tangible Confidential
Information and copies thereof (regardless how such Confidential Information or
copies are maintained). The terms of this Section 6 are in addition to, and not
in lieu of, any statutory or other contractual or legal obligation that the
Grantee may have relating to the protection of the Company’s (and/or any of its
Affiliates’) Confidential Information. The terms of this Section 6 will survive
indefinitely any termination of the Grantee’s Service to the Company for any
reason or for no reason. For purposes of this Option, “Confidential Information”
means confidential and proprietary information of the Company (and/or any of its
Affiliates), whether in written, oral,

 

- 6 -



--------------------------------------------------------------------------------

electronic or other form, including but not limited to, information and facts
concerning business plans, customers, future customers, suppliers, licensors,
licensees, partners, investors, affiliates or others, training methods and
materials, financial information, sales prospects, client lists, inventions, or
any other scientific, technical or trade secrets of the Company (and/or any of
its Affiliates) or of any third party provided to the Grantee or the Company
(and/or any of its Affiliates) under a condition of confidentiality, provided
that Confidential Information will not include information that is in the public
domain other than through any fault or act by the Grantee. The term “trade
secrets,” as used herein, will be given its broadest possible interpretation
under the law of the State of New York and will include, without limitation,
anything tangible or intangible or electronically kept or stored, which
constitutes, represents, evidences or records secret, technical, merchandising,
production or management information, or any design, process, procedure,
formula, invention, improvement or other confidential or proprietary information
or documents.

(c) Ownership of Ideas, Copyrights and Patents.

(i) Property of the Company. All ideas, discoveries, creations, manuscripts and
properties, innovations, improvements, know-how, inventions, designs,
developments, computer programs, software, applications, techniques, methods,
and formulae (collectively, the “Inventions”) which may be used in the current
or planned business of the Company (and/or any of its Affiliates) or which in
any way relates to such business, whether patentable, copyrightable or not,
which the Grantee may conceive, reduce to practice or develop while the Grantee
is providing Services to the Company (and, if based on or related to any
Confidential Information, within two years after termination of such employment
for any reason or for no reason), alone or in conjunction with another or
others, whether during or out of regular business hours, whether or not on the
Company’s (and/or any of its Affiliates’) premises or with the use of its
equipment, and whether at the request or upon the suggestion of the Company
(and/or any of its Affiliates) or otherwise, will be the sole and exclusive
property of the Company, and that the Grantee will not publish any of the
Inventions without the prior written consent of the Company. Without limiting
the foregoing, the Grantee also acknowledges that all original works of
authorship which are made by the Grantee (solely or jointly with others) within
the scope of the Grantee’s Service to the Company or which relate to the
business of the Company (and/or any of its Affiliates) and which are protectable
by copyright are “works made for hire” pursuant to the United States Copyright
Act (17 U.S.C. Section 101). The Grantee hereby assigns to the Company all of
the Grantee’s right, title and interest in and to all of the foregoing. The
Grantee further represents that, to the best of the Grantee’s knowledge and
belief, none of the Inventions will violate or infringe upon any right, patent,
copyright, trademark or right of privacy, or constitute libel or slander against
or violate any other rights of any person, firm or corporation, and that the
Grantee will use his or her best efforts to prevent any such violation.

(ii) Cooperation. At any time during the Grantee’s Service to the Company or
after the termination of the Grantee’s Service to the Company for any reason or
for no reason, the Grantee will cooperate fully with the Company and its
attorneys and agents in the preparation and filing of all papers and other
documents as may be required to perfect the Company’s rights in and to any of
such Inventions, including, but not limited to, joining in any proceeding to
obtain letters patent, copyrights, trademarks or other legal rights with respect
to any such Inventions in the United States and in any and all other countries,
provided that the

 

- 7 -



--------------------------------------------------------------------------------

Company will bear the expense of such proceedings, and that any patent or other
legal right so issued to you personally will be assigned by the Grantee to the
Company without charge by the Grantee.

(iii) Licensing and Use of Inventions. With respect to any Inventions, and work
of any similar nature (from any source), whenever created, which the Grantee has
not prepared or originated in the performance of the Grantee’s Service to the
Company, but which the Grantee provides to the Company (and/or any of its
Affiliates) or incorporates in any Company product or system, the Grantee hereby
grants to the Company and its Affiliates a royalty-free, fully paid-up,
non-exclusive, perpetual and irrevocable license throughout the world to use,
modify, create derivative works from, disclose, publish, translate, reproduce,
deliver, perform, dispose of, and to authorize others so to do, all such
Inventions. The Grantee will not include in any Inventions the Grantee delivers
to the Company (and/or any of its Affiliates) or use on its behalf, without the
prior written approval of the Company, any material which is or will be
patented, copyrighted or trademarked by the Grantee or others unless the Grantee
provides the Company with the written permission of the holder of any patent,
copyright or trademark owner for the Company and its Affiliates to use such
material in a manner consistent with then-current Company policy.

(iv) Prior Inventions. Listed below are any and all Inventions in which the
Grantee claims or intends to claim any right, title and interest (collectively,
“Prior Inventions”), including, without limitation, patent, copyright and
trademark interests, which to the best of the Grantee’s knowledge will be or may
be delivered to the Company in the course of the Grantee’s Service to the
Company, or incorporated into any Company product or system. The Grantee
acknowledges that the Grantee’s obligation to disclose such information is
ongoing while the Grantee continues to provide Services to the Company.

 

List of Prior Inventions:  

 

 

(d) Non-Disparagement. The Grantee agrees not to make or solicit or encourage
others to make or solicit directly or indirectly any disparaging, derogatory or
negative statement or communication, oral or written, about the Company or any
of its Affiliates or any of their respective businesses, business practices,
programs, products, services, operations, policies, activities, current or
former officers, directors, managerial personnel, or other employees, or their
customers to any other person or entity; provided, however, that such
restriction shall not prohibit truthful testimony compelled by valid legal
process.

(e) Injunctive Relief. The Grantee hereby expressly acknowledges that any breach
or threatened breach of any of the terms and/or conditions set forth in this
Section 6 will result in substantial, continuing and irreparable injury to the
Company (and/or any of its Affiliates). Therefore, in addition to any other
remedy that may be available to the Company (and/or any of its Affiliates), the
Company (and/or any of its Affiliates) will be entitled to injunctive or other
equitable relief by a court of appropriate jurisdiction in the event of any
breach or threatened breach of the terms of this Section 6. The period during
which the covenants contained in this Section 6 will apply will be extended by
any periods during which the Grantee is found by a court to have been in
violation of such covenants.

 

- 8 -



--------------------------------------------------------------------------------

(f) Forfeiture. If, at any time following the Grant Date, the Grantee’s Service
to the Company is terminated by the Company for Cause, or the Grantee violates
the terms of this Section 6, all Option Shares shall immediately expire and
shall no longer be exercisable by the Grantee, and all Issued Shares then-held
by the Grantee shall be immediately forfeited to the Company (and the Grantee
hereby acknowledges and agrees that the Company may take any and all actions it
deems appropriate to effect such forfeiture); provided, however, if the Grantee
has sold or otherwise transferred the Issued Shares prior to any required
forfeiture hereunder, then the Grantee agrees to pay to the Company an amount
equal to the difference between the aggregate Fair Market Value (determined as
of the date of termination or breach, as applicable) of the Issued Shares the
Grantee held prior to such sale or transfer over the aggregate Exercise Price
for such Issued Shares.

(g) Survival of Acknowledgements and Agreements. The Grantee’s acknowledgements
and agreements set forth in this Section 6 will survive the termination of
Option and the termination of the Grantee’s Service to the Company for any
reason or for no reason.

7. Constructive Discharge.

A “Constructive Discharge” termination means that the Grantee voluntarily
terminates his employment upon (or in connection with) or within the 18 month
period following a Change in Control after the occurrence of any of the
following: (i) a material diminution in the Grantee’s position, authority,
duties, responsibilities or status (including without limitation diminution in:
office, title, reporting relationships, level of responsibility, scope of
authority, sophistication of work, or material diminution of number of direct
reports, among other things) as in effect immediately prior to the Change in
Control, (ii) a reduction in the Grantee’s base salary from his or her highest
base salary in effect at any time within 12 months preceding the Change in
Control, (iii) the Grantee’s involuntary cessation of participation in any
compensation plan in which he or she participated immediately prior to the
Change in Control (or in a substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of the Grantee’s participation relative to similarly situated
employees, (iv) without the Grantee’s express written consent, relocation of
Grantee’s work situs to a location that is not in the New York City metropolitan
area, or (v) the failure of the Company to obtain an agreement satisfactory to
the Grantee from any successor to the Company to assume and agree to perform the
Company’s obligations under this Agreement or any other agreement between the
Grantee and the Company. For these purposes, the Grantee will be deemed to have
voluntarily terminated his employment based on a Constructive Discharge “in
connection with” a Change in Control prior to the closing date of a Change in
Control if any of the occurrences identified above occur on or after the date
the Company formally begins to consider a Change in Control or has knowledge
that a Change in Control is imminent, and a Change in Control actually occurs.

8. Miscellaneous Provisions.

(a) Integrated Agreement. The Notice, the Plan and these Terms and Conditions
constitute the entire understanding and agreement between the Grantee and the
Company with respect to the subject matter contained herein and supersedes any
prior agreements, understandings, restrictions, representations, or warranties
among the Grantee and

 

- 9 -



--------------------------------------------------------------------------------

the Company with respect to such subject matter except as provided for herein.
To the extent contemplated herein, the provisions of these Terms and Conditions
shall survive any exercise of this Option and shall remain in full force and
effect.

(b) Change and Modifications. The Board may terminate or amend the Plan or this
Option at any time; provided, however, that except as provided in Section 4
hereof in connection with a Transaction, no such termination or amendment may
adversely affect this Option without the consent of the Grantee unless such
termination or amendment is necessary to comply with any applicable law, rule or
regulation or, to the extent that this Option is designated as an Incentive
Stock Option, is required to enable this Option to continue to qualify as an
Incentive Stock Option.

(c) Notices. All notices, requests, consents and other communications shall be
in writing and be deemed given when delivered personally, by facsimile
transmission or one (1) business day after deposit with a nationally recognized
expedited delivery service, such as Federal Express. Notices to the Company or
the Grantee shall be addressed to such address or addresses as may have been
furnished by such party in writing to the other.

 

- 10 -



--------------------------------------------------------------------------------

Appendix A

STOCK OPTION EXERCISE NOTICE

Form for Unregistered Shares

NYMEX Holdings, Inc.

One North End Avenue

World Financial Center

New York, NY 10282-1101

Attention: Chief Financial Officer   Date:                     

Pursuant to the terms of the Notice of Grant of Stock Option dated
                     and the accompanying Terms and Conditions granted pursuant
to the NYMEX Holdings, Inc. 2006 Omnibus Long-Term Incentive Plan and entered
into by NYMEX Holdings, Inc. (the “Company”) and me on such date, I hereby
partially/fully exercise circle one such option by including herein payment in
the amount of $                     representing the purchase price for
                     shares of the Company’s common stock, all of which have
vested in accordance with the Notice of Grant of Stock Option. I hereby
authorize payroll withholding or otherwise will make adequate provision for
federal, state, foreign and local tax withholding obligations of the Company, if
any, that arise in connection with the option.

I acknowledge that the shares are being acquired in accordance with and subject
to the terms, provisions and conditions of the Plan, the Notice of Grant of
Stock Option, and the accompanying Terms and Conditions, copies of which I have
received and carefully read and understand, to all of which I hereby expressly
assent.

I hereby represent that I am purchasing the shares of common stock for my own
account and not with a view to any sale or distribution thereof. I understand
that such shares cannot be resold unless they are registered in accordance with
the Securities Act of 1933, as amended, or pursuant to an exemption from such
registration requirements. I further understand that Rule 144, promulgated under
the Securities Act of 1933, as amended, which permits limited public resale of
securities acquired in a nonpublic offering is available only if certain
conditions are satisfied. I acknowledge that any sale of such shares that might
be made in reliance on Rule 144 may only be made in limited amounts in
accordance with the terms and conditions of such rule and that a copy of Rule
144 will be delivered to me upon my request. Finally, I agree that, if the
option is designated as an “incentive stock option” in the Notice of Grant of
Stock Option, that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the shares acquired pursuant to the option within
one (1) year from the date of exercise of all or part of the option or within
two (2) years of the date of grant of the option.

Sincerely yours,

 

Signature:  

 

Print Name:  

 

Address:  

 

 

 

Telephone:  

 

e-mail:  

 



--------------------------------------------------------------------------------

Appendix A

STOCK OPTION EXERCISE NOTICE

Form for Registered Shares

NYMEX Holdings, Inc.

One North End Avenue

World Financial Center

New York, NY 10282-1101

Attention: Chief Financial Officer    Date:                     

Pursuant to the terms of the Notice of Grant of Stock Option dated
                     and the accompanying Terms and Conditions granted pursuant
to the NYMEX Holdings, Inc. 2006 Omnibus Long-Term Incentive Plan and entered
into by NYMEX Holdings, Inc. (the “Company”) and me on such date, I hereby
partially/fully exercise circle one such option by including herein payment in
the amount of $                     representing the purchase price for
                     shares of the Company’s common stock, all of which have
vested in accordance with the Notice of Grant of Stock Option. I hereby
authorize payroll withholding or otherwise will make adequate provision for
federal, state, foreign and local tax withholding obligations of the Company, if
any, that arise in connection with the option.

I acknowledge that the shares are being acquired in accordance with and subject
to the terms, provisions and conditions of the Plan, the Notice of Grant of
Stock Option, and the accompanying Terms and Conditions, copies of which I have
received and carefully read and understand, to all of which I hereby expressly
assent.

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the shares.

I agree that, if the option is designated as an “incentive stock option” in the
Notice of Grant of Stock Option, that I will promptly notify the Chief Financial
Officer of the Company if I transfer any of the shares acquired pursuant to the
option within one (1) year from the date of exercise of all or part of the
option or within two (2) years of the date of grant of the option.

Sincerely yours,

 

Signature:

 

 

Print Name:

 

 

Address:

 

 

 

 

Telephone:

 

 

e-mail:  

 